Exhibit 10.2

 



FACEBOOK, INC.

MASTER PURCHASE AGREEMENT

 

This Master Purchase Agreement consists of the terms and conditions and any
exhibits identified below (“Agreement”). This Agreement is entered into by and
between Applied Optoelectronics, Inc. and its Affiliates with offices at 13139
Jess Pirtle Blvd., Sugar Land, Texas 77478 (“Vendor”) and Facebook, Inc. and its
Affiliates (as defined below with offices at 1601 Willow Road, Menlo Park, CA
94025 (“Facebook”) and is effective as of Jan 2, 2018 (the “Effective Date”).

 

Facebook may purchase products and services from Vendor pursuant to an order,
purchase orders or statements of work executed by the parties referencing this
Agreement (“Order” or “SOW(s)”). Those products and services will be delivered
in accordance with the terms and conditions of the Agreement.

 

ATTACHMENTS

 

Exhibit A Facebook Software License Terms Exhibit B Facebook Software Support
and Maintenance Terms Exhibit C Pricing Terms Exhibit D Approved Buyers
Exhibit E: Quality Control Requirements

 

Accepted and agreed to as of the Effective Date by the authorized representative
of each party:

 





Applied Optoelectronics Inc.   Facebook, Inc.       Signature: /s/ Fred H.L.
Chang                           Signature: /s/ Cindy L.
Carter                          Name: Fred H.L. Chang   Name: Cindy L. Carter  
    Title: SVP   Title: Director, Infrastructure Sourcing       Contact & Email:
*****   Contace & Email: *****      

 



1.Definitions.

 

“Affiliates” means an entity which, directly or indirectly, owns or controls, is
owned or is controlled by or is under common ownership or control with Facebook.
As used herein, “control” means the power to direct the management or affairs of
an entity, and “ownership” means the beneficial ownership of 50% or more of the
voting equity securities or other equivalent voting interests of the entity.

 

“Approved Buyer(s)” means a third party identified in writing by Facebook to
Vendor that is authorized to purchase Products under the terms of this
Agreement.

 

“Compliance” means that the Product is: (a) performing in the operating
environment without errors and otherwise in conformance with the Documentation,
any Acceptance criteria specified in the applicable Order provided by Vendor to
Facebook about the Product; (b) new and unused; (c) meets all packaging and
label requirements; (d) includes all applicable Documentation; and (e) does not
contain visible signs of damage (e.g. scratches, marks, chipping, etc.) or any
indications of wear and tear, whether on the packaging or the Product itself.

 

“Contractor” means any third party retained by Facebook to perform services on
behalf of Facebook.

 

 

 

 

 



 1 

 

 

“Deliverable” means the results of Services, including, but not limited to, any
report, software code, documentation or other material of any type provided by
Vendor to Facebook under this Agreement.

 

“Documentation” means the specifications, design documents and analyses,
programming tools, plans, models, flow charts, reports and drawings,
documentation and any other descriptions related to the Product provided by
Vendor to Facebook or to any other customers of the same Product from time to
time, which in any event are sufficient to explain the intended functionality of
the Product and to assist in the installation, use and modification of the
Product.

 

“Facebook Data” means any and all data and information received, stored,
collected, derived, generated, or otherwise obtained or accessed by Vendor in
connection with this Agreement, performance of the Services, or if applicable,
access to any Facebook properties, sites or any Systems (defined below)
regarding any aspect of Facebook’s business, including all personally
identifiable information and all other data or information (which, for the
avoidance of doubt, includes all personal data within the meaning of Directive
95/46/EC (“Personal Data”)) provided by or on behalf of any Facebook user,
advertiser, business partner or content provider, and other information such as
system procedures, employment practices, finances, inventions, business
methodologies, trade secrets, copyrightable and patentable subject matter
including without limitation information which Facebook inputs, or provides to
Vendor for inputting, into the Product.

 

“Firmware” means operating system software that is embedded in the Products,
pre-installed including updates and modifications by or on behalf of Vendor in
the Products.

 

“Hardware” means computer, devices or equipment, related Documentation,
accessories, parts, and upgrades.

 

“Intellectual Property Rights” means any and all right, title and interest in
and to any and all trade secrets, patents, copyrights, service marks,
trademarks, know-how, trade names, rights in trade dress and packaging, moral
rights, rights of privacy, publicity and similar rights of any type, including
any applications, continuations or other registrations with respect to any of
the foregoing, under the laws or regulations of any foreign or domestic
governmental, regulatory or judicial authority.

 

“Open Source Software” means any open source, community or other free code or
libraries of any type, including, without limitation, any code which is made
generally available on the Internet without charge (such as, for example
purposes only, any code licensed under any version of the Artistic, BSD, Apache,
Mozilla or GNU GPL or LGPL licenses).

 

“Product” means the Hardware, Software and Deliverables.

 

“Services” means Support and Maintenance, Training or Professional Services.

 

“Software” means the computer code described in the Exhibits and Order(s),
together with all releases provided under Support and Maintenance and all
related Documentation.

 

“Source Code” means the human readable form of code for the relevant Software
which (i) will be narrated fully with logic diagrams, flow charts and any other
materials sufficient to enable a reasonably skilled programmer to readily
interpret, build, modify, load, use, support and maintain the code and (ii) can
readily be compiled by a computer or assembler for execution. Source Code will
also include the names and contact information of Vendor developers involved in
creating the Software.

 

“Viral Open Source Software” means any Open Source Software licensed under (i)
any version of GNU GPL or LGPL or any Affero license or (ii) any other license
which seeks to require any party which uses, modifies or distributes such code
to make such code (or modification or derivative work thereof) or any other code
which may be combined with or linked to such code available in source code form
or which may impose any other obligation or restriction with respect to such
party’s patent or other Intellectual Property Rights.

 

 



 2 

 

 

 

2.Orders and Delivery.

 

2.1           Order Placement. Each Order will set forth: (i) a description of
the Product, and (ii) the fees and the related Services fees. Orders may be
entered under this Agreement by Facebook or any Affiliate. The entity that
executes an Order with Vendor will be considered ,.Facebook” for all purposes of
the Order and this Agreement; and the Order will be considered a two party
agreement between Vendor and such entity.

 

2.2           Approved Buyers. Any Approved Buyer purchasing as directed by
Facebook may buy the Product(s) under the same terms as those in this Agreement,
including, but not limited to, the Pricing, and may otherwise act under the same
terms as those in this Agreement that apply to Facebook or its Affiliates.
Approved Buyers are entitled to the benefits and protections of indemnity,
representations and warranties, and remedies under this Agreement to the same
extent as Facebook. Further, Facebook is entitled to all rights under the
Agreement for all Products purchased by an Approved Buyer as if Facebook had
purchased the Product directly from the Vendor. When an Approved Buyer is
identified as this Section 2.2 permits, this Agreement terms will govern the
Vendor’s dealings with the Approved Buyers, and other agreements that the Vendor
may have with Approved Buyers will not apply to those dealings.

 

2.3           Delivery. All Products will be delivered electronically as
instructed by Facebook or DDP Facebook’s specified destination (Incoterms 2010).
Products shall be delivered no later than the delivery date specified in the
applicable SOW or Order. If Vendor fails to deliver the Product(s) within ten
(10) days from the Order Committed Delivery Date or a later date as determined
by Facebook, at Facebook’s option, (i) terminate the applicable Order(s), in
whole or in part, and receive from Vendor a refund of the amounts paid by
Facebook in connection with the terminated Product(s) on the Order(s) or (ii)
reimburse Facebook for the difference of costs incurred in the purchase of the
Product from a third party, or (iii) extend the required delivery date for a
discounted amount for the Product(s). All Software will be provided via
electronic delivery unless otherwise specified in the applicable Order.

 

2.4           Risk of Loss. Title and risk of loss to tangible Products will
pass upon Facebook’s inspection of the Products at the Facebook destination.
Vendor will pay all duties, export fees, shipping costs, handling fees, VAT and
insurance, if any, and Facebook will reimburse upon receipt of correct invoice.
In the event of any loss or damaged Products, Vendor will, at Facebook’s
request, either promptly replace the lost or damaged Products at Vendor’s sole
expense or provide a full refund for the Products.

 

2.5           Export and Import. Vendor shall be responsible for exporting and
importing Products, including payment of export and import costs, for delivery
to Facebook in accordance with the delivery terms specified in this Section.
Vendor shall also be responsible for exporting and importing equipment Vendor
requires to perform the Services. Vendor will be responsible for all duties,
export charges and any other amounts imposed by any governmental agency related
to such import and export. Vendor shall notify Facebook if Vendor will provide
Products subject to the terms of an export license that contains conditions or
restrictions on Facebook’s use, transfer or export of Products. In no event
shall Vendor provide Products that originated in or were transshipped through
countries subject to comprehensive U.S. trade sanctions. In no instance may
Vendor list Facebook as the importer or exporter of record on any import, export
or other customs documentation for a transaction in which Vendor is the exporter
or importer of record, unless instructed otherwise by Facebook. Vendor shall be
responsible for compliance with export controls, trade sanctions and import
controls applicable to their respective export and import activities. Facebook
may suspend performance of their obligations hereunder if: (1) Vendor violates
any applicable trade control or sanctions law or regulation; and (2) to the
extent necessary to assure compliance under U.S. or other applicable trade
control or sanctions laws or regulations. Vendor will keep and maintain complete
and accurate records in connection with its performance under this Section and
will retain such records as required to ensure compliance.

 

2.6           Order Changes. Facebook may at any time after issuing an Order
postpone delivery or submit to Vendor additions, deductions or deviations to the
quantities and delivery schedules of an Order. Provided such changes are issued
at least five (5) days prior to delivery of the applicable Product or Service,
Vendor shall implement such changes without additional charge. Facebook may
cancel at any time after issuing an Order upon written notice to Vendor and
Vendor will immediately cease all further work in connection with that Order
without any charge to Facebook, provided such cancellation is issued prior to
shipment of the Product, otherwise: (1) for Vendor off-the-shelf product, Vendor
may invoice Facebook for canceled Products that it cannot sell to its other
customers after good faith, verifiable efforts to do so for at least three
(3) months; (2) for Facebook-unique product, Vendor will use its best effort to
return, reuse, and if that is not possible, to sell raw materials purchased for
the canceled Order. Vendor may invoice Facebook for: (a) raw materials that it
could not return, reuse or sell at an invoice price equal to Vendor’s cost, and
(b) Work-in-progress, at a pro rata share of the Product price based upon
percentage completion of the canceled Product without profit mark-up.

 

 

 



 3 

 

 

2.7           Short Supply. Vendor recognizes that the supply of Hardware under
this Agreement is essential for Facebook’s offerings of products and services to
customers and that Facebook is relying on the timely performance in order to
fulfill Facebook’s obligations to third parties. In the event of any supply
shortages, manufacturing difficulties or process-related reliability problems,
Vendor shall allocate no fewer units of Hardware (and within Vendor’s
manufacturing process no fewer components) for supply to Facebook than a
proportionate amount of Vendor’s total orders, including orders for its own
account.

 

2.8           Supply of Parts. Vendor agrees to offer for sale to Facebook,
during the term of this Agreement and until three (3) years after the expiration
or termination of this Agreement, functionally equivalent maintenance,
replacement, and repair parts (“Part(s)”) for the Hardware covered by this
Agreement at the same discount level as the discount for the Hardware itself.

 

2.9           Improvements to Hardware. If Vendor creates any improved or
successor versions of the underlying Vendor product on which the Hardware is
based, Vendor shall offer such updated Hardware to Facebook. At its option,
Facebook may place orders for the improved Hardware or may elect to continue
ordering the original Hardware.

 

2.10         Updates and Upgrades. Vendor will make available to Facebook all
“beta” and other pre-release versions of new Hardware and major revisions to
Hardware.

 

3.Intellectual Property.

 

3.1           Ownership. Except as expressly set forth in the applicable SOW,
Vendor and its licensors will retain ownership of all Intellectual Property
Rights in the Products developed or acquired by Vendor prior to the Effective
Date or independently from (i) any Facebook material (including information or
suggestions provided by Facebook) and (ii) materials licensed to Vendor by
Facebook. As between Vendor and Facebook, Facebook owns all right, title and
interest (including all Intellectual Property Rights) in and to any Facebook
software, Systems (as defined below), data (including Facebook Data (as defined
below)), Confidential Information (as defined below) or other materials provided
by Facebook to Vendor or otherwise accessed by Vendor in connection with this
Agreement.

 

3.2           License Grant. Licenses to the Products, if any, will be as set
forth in the applicable Exhibit. Facebook may sublicense to third parties its
rights to the Product(s) or software that is provided as a Deliverable under an
SOW or Order, for installation and use at those third parties’ own premises
provided the right to sublicense does not extend to the right to permit access
to downstream third parties and does not provide any right to such third party
to grant sublicenses.

 

3.3           Firmware License Grant. Vendor hereby grants to Facebook, its
Affiliates and, if applicable, Approved Buyers, a non-exclusive license to use
the Firmware for the Products listed in the applicable Order submitted by
Facebook, its Affiliates and Approved Buyers and accepted by Vendor. Facebook
shall not decompile, disassemble, or otherwise reverse engineer the Firmware and
be held jointly responsible for Firmware de-compiling, disassembly, or reverse
engineering by its Affiliate.

 

4.Acceptance.

 

4.1           Acceptance Testing. Facebook shall have a period of *****
commencing on the delivery date of each Product (or, if installation or
implementation is scheduled to be performed by Vendor, the installation or
implementation date of such Product) (“Test Period”) to test such Product in
order to determine whether it is in Compliance.

 

4.2           Correction. If Facebook notifies Vendor that a Product is not in
Compliance, Vendor shall then have a period of ***** following receipt of the
notice to remedy such non-conformities at Vendor’s sole cost and expense
Acceptance testing and correction of non-conformities shall be repeated as
required by Facebook to the degree necessary to ensure that any and all defects
have been corrected by Vendor to Facebook’s satisfaction. If Facebook determines
that the non-conformities have not been corrected so that the Product is in
Compliance, Facebook may elect one of the following alternatives and require
Vendor to: (i) extend the period of time for Vendor to remedy the defects; (ii)
accept the Product at a lower price; or (iii) terminate this Agreement or the
applicable Order. If Facebook elects to terminate this Agreement or the
applicable Order, Vendor shall promptly refund to Facebook all fees (including,
but not limited to any related Services fees) that were paid by Facebook in
connection with such Product, if any.

 

 

 



 4 

 

 

4.3           Acceptance. Facebook will use reasonable efforts to notify Vendor
in writing (email is acceptable) whether the Product has been accepted
(“Acceptance”). If no written notice of Acceptance is received by Vendor after
the Acceptance Testing period as specified in Section 4.1, the Product shall be
conclusively deemed accepted by Facebook. Acceptance does not waive any of
Facebook’s other rights under this Agreement with respect to such Product.

 

4.4           Integration. If the Product is to be integrated with other
products provided by Vendor or at the direction of Vendor, including any
customized enhancements, notwithstanding anything to the contrary in Section 4.3
above, the Product shall not be deemed Accepted by Facebook until the Product
and such other products have been successfully integrated and Accepted by
Facebook in accordance with the terms of this Section. For example, if Vendor is
to provide Product(s) consisting of multiple modules or includes enhancements to
such Product(s), Facebook’s Acceptance of the Product(s), any individual module
or enhancement shall not be final until Facebook Accepts all of the Product(s)
and modules or enhancements integrated together as a complete system.

 

5.Pricing and Payment.

 

5.1           Invoices. The fees for the Products and Services shall be as set
forth on the applicable Order. Vendor will invoice Facebook for Products upon
Delivery of such Products and in advance for Support and Maintenance.

 

5.2           Expenses. Facebook shall not be responsible for travel or any
other expenses incurred by Vendor unless reimbursement for such expenses is
specifically designated on the applicable Order or SOW and then only to the
extent such expenses comply with Facebook’s applicable expense policies and have
been approved in advance by Facebook in writing.

 

5.3           Payment; Taxes. All payments will be made in U.S. Dollars.
Facebook will pay all undisputed amounts on each invoice within thirty (30) days
after Facebook’s receipt of a correct invoice. Any taxes shall be separately
stated on the applicable Order and invoice to Facebook. Facebook may withhold
from payments to Vendor any taxes required to be withheld by Facebook under
applicable law. Facebook will have no obligation to pay any charges and expenses
that Vendor fails to invoice to Facebook within one hundred twenty (120) days
after Acceptance of a Product.

 

5.4           Most Favored Pricing. If Vendor offers any more favorable term or
condition to any other company than that which is offered to Facebook, then
Vendor will extend equal or better terms and conditions to Facebook.

 

5.5           Credits. Vendor will pay or offset the amount of the credit to
Facebook within thirty (30) days after the credit accrues.

 

5.6           Invoice Disputes. In the event of a good faith dispute with regard
to an item appearing on an invoice, Facebook has the right to withhold such
disputed amount while the parties attempt to resolve the dispute. Facebook’s
withholding of such payment shall not constitute a breach of this Agreement, nor
shall it be grounds for Vendor to suspend its performance hereunder, so long as
Facebook pays on a timely basis those amounts that are undisputed and owing.

 

6.Term and Termination.

 

6.1           Term. This Agreement is effective as of the Effective Date and
shall remain in effect unless terminated in accordance with this Section.

 

6.2           Termination for Cause. Either party may terminate this Agreement
if (i) the other party fails to cure any material breach of this Agreement
within thirty (30) days after receiving written notice of such breach, (ii)
ceases to do business in the ordinary course; or (iii) seeks protection under
any bankruptcy, receivership, trust deed, creditors arrangement, composition or
comparable proceeding, or if any such proceeding is instituted against such
party (and not dismissed within sixty (60) days). Whether or not any disabling
device or capability is listed on the Order, Vendor agrees that in no event
shall it utilize or activate the same or otherwise attempt to avail itself of
any self-help remedies without first obtaining a final judgment issued by a
court of competent jurisdiction. Facebook may immediately terminate this
Agreement if Vendor fails to comply with Section 2.5 (Export and Import),
Section 14.8 (Anti-Corruption) or Section 14.9 (Trade Compliance). Upon a
termination for cause by Facebook, Facebook will receive a refund of all fees
paid in advance for Products and Services not yet provided by Vendor.

 

 

 



 5 

 

 

6.3           Termination for Convenience. Facebook may terminate this Agreement
or any SOW at any time by giving Vendor at least ***** written notice. Upon
termination, Facebook will receive a refund of all fees paid in advance for
Products and Services not yet provided by Vendor. However, any Orders made prior
the effective date of such termination shall be delivered and paid for in
accordance with the applicable Order. Facebook is obligated to pay for any
Products or Services it accepts before the effective date of termination; or any
Services performed by Vendor, where Facebook retains the benefit after the
effective date of termination.

 

6.4           Survival. The following Sections shall survive any expiration or
termination of this Agreement: 1 (Definitions), 2.5 (Import/Export), 3
(Intellectual Property), 5 (Pricing and Payments), 6 (Term and Termination), 7
(Representations and Warranties), 9 (Limitation of Liability), 10
(Indemnification), 11 (Confidential Information), 12 (Access and Data Security)
and 13 (Epidemic Defect), and 14 (General). Unless otherwise specified by
Facebook, any Order or SOW entered into prior to the termination of this
Agreement shall remain in effect.

 

7.Representations and Warranties. Vendor represents and warrants as follows:

 

7.1           General Warranties. Vendor represents and warrants that:(i) Vendor
has full right and power to enter into and perform this Agreement and its
performance under this Agreement and (ii) obtained and will maintain all rights,
approvals and consents necessary to perform its obligations and grant all rights
and licenses granted to Facebook under such agreements.

 

7.2           Product Warranties. All Products will (i) be new and unused; (ii)
be provided with good and marketable title, free and clear of any and all liens
and other encumbrances; (iii) be in Compliance; and, (iv) meet all product
safety standards and requirements referenced in the Specifications and Policies,
as applicable. Additionally, Vendor warrants that for three (3) years from the
date of Acceptance (“Warranty Period”) all Products, Components therein, and
Services will be: (A) free from defects in design, material and workmanship; (B)
in Compliance, including with the applicable Specifications; and (C)
manufactured in a professional, workmanlike manner.

 

7.3           ISO 9000. Vendor and any authorized Subcontractors used by Vendor
in the manufacture of Units shall have current ISO 9000 and 9001:2000
certification. If either Vendor or Vendor’s authorized Subcontractors lose the
ISO 9000 and 9001:2000 certification, Vendor shall notify Company in writing
immediately. Vendor and any Third Party Providers will then have sixty (60) days
to be recertified.

 

7.4           Compliance with Laws. Vendor’s performance under this Agreement is
and will comply with all applicable international, federal, state, local laws
and government rules and regulations. Vendor will comply with 1) with all
provisions of applicable laws and government regulations pertaining to the
privacy and security of Facebook’s Data and Confidential Information, including
but not limited to, California employee data privacy laws and the EU Data
Protection Directive and the regulations promulgated thereunder; and 2) Vendor
will comply at all times with all Facebook policies which have been provided to
Vendor.

 

7.5           Non-Infringement. To the best of Vendor’s knowledge, neither the
Products nor any Deliverable, nor any element thereof, will infringe the
Intellectual Property Rights of any third party or be subject to any
restrictions or to any liens, security interests, encumbrances or encroachments.
Vendor agrees that it will notify Facebook immediately if Vendor becomes aware
of any actual or potential claims that could affect Vendor’s ability to perform
under the Agreement.

 

7.6           No Harmful Material. The Products shall be free of any: (i)
viruses, worms, time bombs, Trojan horses or other harmful, malicious or
destructive code and (ii) software disabling devices, time-out devices, counter
devices and devices intended to collect data regarding usage of the Products
(except, if applicable, for license keys disclosed to Facebook in writing in
advance.

 

7.7           No Open Source. The Products do not and will not contain (or
require to function) any Open Source Software, including, without limitation,
any Viral Open Source Software, except as expressly disclosed in the
Documentation. Vendor further represents and warrants that any use by Facebook
of the Products under this Agreement will not subject Facebook to any
obligations under any Open Source Software license, including, without
limitation, any Viral Open Source Software license.

 

7.8           No Remote Access or Disruption. Vendor represents and warrants
that it has not included in any Product any device or mechanism which would
permit Vendor or any third party to remotely access or disable the Product. In
no event will Vendor, its agents or employees or anyone acting on its behalf,
disable or interfere, in whole or in part, with Facebook’s use of the Products
or any software, hardware, systems or data owned, utilized or held by Facebook
without the written permission of Facebook.

 

 

 



 6 

 

 

7.9           Services Warranty. Vendor shall render Services in a professional
manner consistent with highest industry standards, and all personnel providing
Services will be appropriately trained and qualified.

 

7.10         Pass Through of Third Party Warranties. Vendor will provide to
Facebook the full benefit of all covenants, warranties, representations and
indemnities granted to Vendor by third parties in connection with the Products.

 

7.11         Warranty Remedy. In the event of a breach of any of the warranties
in this Section 7, Facebook may return the defective Product(s) to Vendor for
replacement of the Product(s) with the same or additional functionality and
comparable or improved performance characteristics without charge to Facebook.
If a replacement is not commercially reasonable or is not provided promptly (in
all cases, within no more than thirty (30) days), then Facebook may either (a)
accept the Product(s) with the nonconformity, in exchange for a proportionally
lower price, or (b) terminate the license for the Product(s) and obtain a refund
of the amounts paid by Facebook for the Product(s).

 

7.12         Warranty Returns. Within one week after Facebook informs Vendor
that Hardware does not conform to the warranties of this Section 7, Vendor will,
at its own expense, ship a replacement to the nonconforming Hardware or Part
with a unit that is in Compliance, and that replacement will be considered new
Hardware (or a new Part, as applicable). If Vendor fails to do so within that
period, Facebook may, at its option, (i) extend the correction period or (ii)
obtain a full refund of all fees paid to Vendor for the unit and reimbursement
for any other Hardware and Parts that Facebook is unable to use as a consequence
of the nonconformity. Vendor shall be responsible for all shipping and insurance
for returns and replacements, and shall replace any Hardware and Parts returned
for replacement with new (not used or refurbished) units free of charge.
Repaired and replacement Hardware and Parts shall be warranted for a new
warranty term as set forth above in this Section.

 

7.13         RMA Process. Facebook may invoke this Section at any time in
addition to Facebook’s rights under warranty. Facebook may, at its election,
implement the following return process in addition to or in lieu of the warranty
service to be provided by Vendor. If Facebook believes any unit of Hardware has
not met the warranty terms set forth in the Agreement: (i) Facebook shall
contact Vendor and describe the problem. Vendor shall provide a Return Material
authorization (RMA) number and shipping address, method and instructions for the
Hardware; and (ii) Facebook shall ship, at Vendor’s expense freight and
insurance prepaid, the Hardware to the address designated by Vendor along with
the RMA number. Risk of loss shall be on Vendor from time of shipment. Facebook
shall notify Vendor of the shipping and insurance costs. Vendor shall perform
testing to determine whether Vendor believes the Hardware contains a material or
workmanship problem, including without limitation any issue which would cause it
to fail to be in Compliance, and if so determined (a “Confirmed Defect”), then
Vendor shall: (i) promptly either repair the Hardware or replace the Hardware
with a new unit and ship the repaired or replaced Hardware to Facebook, at
Vendor’s expense freight and insurance prepaid to Facebook; or (ii) if Facebook
agrees to receive payment in lieu of a replacement, issue payment to Facebook
for the amount paid by Facebook for the defective unit. If requested, Vendor
shall advance Facebook a conforming unit of Hardware, within one week, at
Vendor’s expense freight and insurance prepaid, and the parties shall meet and
discuss in good faith a mutually agreeable solution.

 

7.14         Warranties Survive Inspection. All warranties set forth in this
Section 7 shall survive inspection, Acceptance and payment.

 

7.15         Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTIES, EITHER EXPRESS OR IMPLIED, AND
EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

8.Support and Professional Services.

 

8.1           Support and Maintenance. Vendor will provide Facebook with the
technical support and maintenance services set forth in the applicable
Exhibit(s) (“Support and Maintenance”).

 

8.2           Professional Services. Vendor shall provide professional services
and training (“Professional Services”) purchased in the applicable Order or SOW
describing the work to be performed, fees and any applicable milestones,
dependencies and other technical specifications or related information. Both
parties must sign each SOW before Vendor shall commence work under such SOW.

 

 

 



 7 

 

 

8.3           On-Site Personnel. Vendor personnel visiting Facebook facilities
must receive advance approval from Facebook. Vendor agrees to provide Facebook
with any pertinent information necessary to allow Facebook to comply with
applicable U.S. export regulations, trade sanctions, and Facebook policies. If
any Vendor personnel working on-site at Facebook is not performing
satisfactorily, Facebook may request Vendor to remove such person at no cost to
Facebook.

 

8.4           Interoperability Support. Vendor shall provide Facebook with such
interoperability support as requested by Facebook, including without limitation:

 

i.At least two (2) dedicated engineering personnel who specialize in use of the
Hardware with Facebook products and in a Facebook environment;

 

ii.Access to all technical information requested by Facebook for performing
interoperability testing; and

 

iii.Access to at least thirty-two (32) units of each Hardware Product (including
each new version) for evaluation, engineering and testing purposes.

 

8.5           Technical Support. Vendor shall provide support to answer
technical, installation, feature, performance, and other questions related to
the Hardware. Such support will be staffed with engineering personnel familiar
with the Hardware and their interoperability with Facebook products. Facebook
will escalate technical problems to Vendor according to Facebook’s then-current
escalation policy. Vendor will respond to the resolution of the problems as set
forth in that policy, and according to the priority and severity levels
designated to each escalation by Facebook. Any issue not resolved during the
initial call will be staffed with a designated engineering resource, who shall
work exclusively on the issue until resolution. Support of Facebook issues shall
be prioritized above any other support issues handled by Vendor. That resource
shall provide Facebook with updates no less than once per calendar day unless
otherwise agreed by Facebook. Vendor shall maintain an incident reporting
system, including issuing support tickets for each incident, tracking such
tickets, and providing reports on open issues upon Facebook’s request.

 

9.Limitation of Liability.

 

EXCEPT FOR INFRINGEMENT OF FACEBOOK’S INTELLECTUAL PROPERTY RIGHTS, BREACH OF
SECTION 7.4 (NO HARMFUL MATERIAL), SECTION 7.6 (NO REMOTE ACCESS OR DISRUPTION),
VENDOR’S INDEMNITY OBLIGATIONS, SECTION 11 (CONFIDENTIALITY), BREACH OF SECTION
12 (ACCESS AND DATA SECURITY), BREACH OF SECTION 13 (EPIDEMIC DEFECT); (A)
NEITHER PARTY WILL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, REGARDLESS OF THE FORM OF ACTION
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; AND (B) EACH PARTY’S MAXIMUM AGGREGATE LIABILITY UNDER THIS AGREEMENT
SHALL BE LIMITED TO THE GREATER OF THE TOTAL AMOUNTS PAID BY FACEBOOK TO VENDOR
DURING THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE CLAIM OR ONE MILLION
DOLLARS ($1,000,000).

 

10.Indemnification.

 

10.1         Vendor will defend, indemnify and hold harmless Facebook, its
Affiliates and their respective officers, directors, employees, sublicensees,
contractors, users and agents from any and all claims, losses, liabilities,
damages, expenses, penalties, taxes, and costs (including attorneys’ fees and
court costs) arising out of or related to: (a) any actual or alleged breach of
any representation, warranty or other provision of this Agreement by Vendor; (b)
any actual or alleged infringement of any intellectual property rights by the
Products, Deliverables or use of either; (c) negligent, willful or reckless acts
or omissions, dishonesty or fraud of or by Vendor, its agents, employees or
representatives; (d) a breach or alleged breach of Vendor’s obligations under
Section 12 (Access and Data Security);and (e) any personal injury, bodily
injury, advertising injury, or property damage caused by the negligence, acts or
omissions of Vendor (each a “Claim”). Facebook shall give prompt written notice
of a Claim and Facebook has the right (but no obligation) to participate in the
defense of such Claim at its expense. In no event will Vendor settle any Claim
without Facebook’s prior written consent, not to be unreasonably delayed.

 

10.2         Remedies Should the Product become, or in Facebook’s opinion be
likely to become, the subject of a Claim, Vendor will, at Facebook’s option, and
Vendor’s sole expense either: (i) procure for Facebook the right to continue to
use the Product as contemplated hereunder, or (ii) modify the Product to
eliminate any Claim which might result from its use hereunder, provided that the
Product’s performance must remain at least as good as provided in the
Documentation and subject to Facebook’s approval, (iii) replace the Product with
equally suitable, compatible and functionally equivalent non-infringing software
services subject to Facebook’s approval, at no additional charge to Facebook, or
(iv) terminate this Agreement and all applicable Orders and receive a refund of
the fees specified in the applicable Order.

 

 

 



 8 

 

 

11.Confidential Information.

 

11.1         Disclosures. “Confidential Information” includes, without
limitation, all technical and non-technical information provided by a party
(“Disclosing Party”) to the other party (“Receiving Party”) that is either: (a)
designated as confidential by the Disclosing Party at the time of disclosure; or
(b) should reasonably be considered confidential, given the nature of the
information or the circumstances surrounding its disclosure. Notwithstanding the
above, all Facebook Data and all technical and non-technical information
concerning or related to Facebook’s products, services, online properties
(including the discovery, invention, research, improvement, development,
marketing, or sale thereof), financial data and models, business and marketing
plans and any information related to the foregoing constitutes the Confidential
Information and property of Facebook. The Receiving Party will not: (1) use any
Confidential Information except for the sole benefit of the Disclosing Party and
only to the extent necessary to provide the Services under this Agreement; or
(2) disclose any Confidential Information of the Disclosing Party to any person
or entity, except to the Receiving Party’s resources who are involved in
performing this Agreement, have a need to know, and have signed a non-disclosure
agreement with terms no less restrictive than those herein.

 

11.2         Exclusions. Except for Facebook Data, Section 11.1 will not apply
to any information that: (a) is rightfully known by the Receiving Party prior to
disclosure by the Disclosing Party; (b) is rightfully obtained by the Receiving
Party from a third party without restrictions on disclosure; (c) is disclosed by
the Receiving Party with the prior written approval of the Disclosing Party; or
(d) to the extent required by law or court order so long as Receiving Party
provides advance notice to the Disclosing Party as promptly as possible and
cooperates with the Disclosing Party’s efforts to obtain a protective order
regarding such disclosure. Vendor warrants and represents all parties have
agreed in writing to be bound by confidentiality obligations no less restrictive
than those contained in this Agreement.

 

11.3         Return of Materials. Upon expiration or any termination of this
Agreement the Receiving Party will promptly destroy or (if requested) return the
Disclosing Party’s Confidential Information and all copies thereof, provided
that the Receiving Party may retain a single archival copy of Confidential
Information if required to do so under applicable law.

 

12.Access and Data Security.

 

12.1         Access to Systems. Access to Facebook’s computer, telecommunication
or other information systems (“Systems”) is granted solely to facilitate the
business relationship described in this Agreement, and is limited to those
specific Systems, time periods, and personnel as are separately designated by
Facebook in writing from time to time. Access is subject to business control and
policies, standards, and guidelines as may be provided by Facebook. Vendor
warrants that it has adequate security measures in place to comply with the
above obligations and to ensure that access granted hereunder will not impair
the integrity and availability of Systems. Upon reasonable notice, Facebook may
audit Vendor to verify Vendor’s compliance with these obligations.

 

12.2         Data Protection.

 

(a)       Safeguards. Vendor shall implement and maintain administrative,
physical and technical safeguards that prevent any unauthorized use, access,
processing, destruction, loss, alteration, or disclosure of any of Facebook’s
data (including any client or end user data held by Facebook) (“Facebook Data”)
as may be held or accessed by Vendor. Such safeguards shall include, without
limitation, an information security program that meets the highest standards of
best industry practice to safeguard Facebook Data. Such information security
program will include, without limitation: (i) adequate physical security of all
premises in which Facebook Data will be processed or stored; (ii) all reasonable
precautions taken with respect to the employment of and access given to Vendor
personnel, including background checks and security clearances that assign
specific access privileges to individuals; and (iii) an appropriate network
security program (which includes, without limitation, encryption of all
sensitive or private data). Vendor agrees not to utilize any Facebook Data
unless it is necessary to do so in order to fulfill an obligation under this
Agreement and will not sell, disclose, transfer, share or rent any Facebook
Data.

 

(b)       Notification of Security Breach. Vendor will notify Facebook
immediately following discovery of any suspected breach or compromise of the
security, confidentiality, or integrity of any Facebook Data. Written
notification provided pursuant to this paragraph will include a brief summary of
the available facts, the status of Vendor’s investigation, and if known and
applicable, the potential number of persons affected by release of data
(“Affected Persons”). Upon written request from Facebook, Vendor agrees to
notify the Affected Persons regarding any security breach in a form approved in
writing by Facebook. All costs associated with any security breach including but
not limited to, the cost of the notices to, and credit monitoring for at least
one (1) year, Affected Persons will be the sole responsibility of Vendor. Vendor
will not communicate with any third party, including, but not limited to the
media, vendors, consumers and Affected Persons regarding any security breach
without the express written consent and direction of Facebook, unless Vendor
must communicate such information to a security partner or consultant which is
necessary to remedy the security issue. All such information shall be considered
Facebook’s Confidential Information for purposes of this Agreement.

 

 

 



 9 

 

 

13.Epidemic Defect.

 

13.1         “Epidemic Defect” means the occurrence of a non-conforming Product
defect or other failures due to a same or similar root cause (whether or not
resulting in breach of any warranties of Section 7) at a rate equal to or in
excess of ***** pursuant to any Order. If an Epidemic Defect occurs, Vendor
shall assist Facebook in the technical resolution of the Epidemic Defect. Vendor
shall be responsible for all losses, liabilities, damages, and costs that
Facebook incurs as a result of the Epidemic Defect. By way of example only, this
includes the costs of (i) any solution, workaround, recovery plan or engineering
change required to remove or repair causes of the Epidemic Defect; and (ii) any
removal, re-installation, retrofit, and Products recall. In addition, upon
Facebook’s request, Vendor shall, at it’s sole expense, support and provide
sufficient volume of Products to enable the replacement of the non-conforming
Products at Facebook-designated sites. Also, Vendor shall use best efforts to
diagnose the Epidemic Defect’s root cause and plan an effective work around and
permanent solution. Vendor shall consult with Facebook on any proposed
workarounds and other solutions and shall not implement any of these without
Facebook’s prior written approval. Facebook may, at its sole option, return
(including shipping and insurance charges), for full credit, and immediately
terminate this Agreement upon notice without liability to Vendor.

 

13.2         Failure Analysis. If an Epidemic Defect occurs, Vendor shall
provide to Facebook: (a) a containment plan within forty-eight (48) hours after
Facebook’s notice; (b) an initial written failure analysis within forty-eight
(48) hours after receiving the returned non-conforming Product(s); and (c) a
“root cause” failure analysis and a written corrective action plan, approved by
Facebook, within seven (7) days after receipt of returned non-conforming
Product(s). Vendor shall also provide related technical support at no charge as
Facebook reasonably requests.

 

14.General.

 

14.1         Assignment. Neither party may assign the Agreement or its rights or
obligations hereunder without the other party’s prior written consent, except
that Facebook may assign the Agreement without Vendor’s consent to any
Affiliate; provided that if the other party does consent, such assignee agrees
to be bound by the terms and conditions of the Agreement, and provided that in
no case may Vendor transfer any Facebook Data to an assignee or to any acquirer
in the event of a change of Control without Facebook’s prior written consent.
Subject to the foregoing limitation on assignment, the Agreement will be binding
upon, enforceable by and inure to the benefit of the parties and each of their
successors and permitted assigns. For purposes of this paragraph, “Facebook User
Data” means: (a) any data, content, code or other materials received by Vendor
from Facebook in connection with this Agreement; and (b) any information that
Vendor would not have if vendor did not access such data, content, code or other
materials in connection with this Agreement.

 

14.2         Waiver and Severability. No provision of this Agreement will be
waived by any act, omission or knowledge of a party or its agents or employees
except specifically in a writing signed by the waiving party. If any provision
is deemed by a court unenforceable or invalid, that provision will be stricken
or modified and the remainder of this Agreement will be in full force and
effect.

 

14.3         Governing Law; Jurisdiction and Venue. This Agreement will be
governed and construed under the laws of the State of California without regard
to conflicts of law provisions. Any suit or proceeding arising out of or
relating to this Agreement will be brought in the federal or state courts, as
applicable, in San Mateo County, California, and each party irrevocably submits
to the jurisdiction and venue of such courts. The parties expressly disclaim and
waive the application of the Uniform Computer Information Transactions Act to
this Agreement and to any claims arising under or related to this Agreement.

 

14.4         Non-Discrimination. Facebook is a federal contractor and maintains
an equal opportunity and affirmative action program in accordance with
applicable law. As a result, Vendor must afford equal employment opportunity to
all of its applicants and employees, regardless of their race, color, national
origin, sex, age, religion, marital status, sexual orientation, gender identity
and gender expression, protected veteran status, disability, or other basis
protected by law. If applicable, the Equal Opportunity Clauses set forth in 41
C.F.R. parts 60-1.4(a) and the employee notice found at 29 C.F.R. Part 471,
Appendix A to Subpart A are incorporated by reference herein. If applicable,
Vendor shall abide by the requirements of 41 CFR §§ 60¬300.5(a) and 60-741.5(a).

 

14.5         No Publicity. Vendor agrees that it will not use Facebook’s name,
logo or trademarks or issue any public announcements or press releases, or
confirm or comment on any information, public or otherwise, concerning Facebook
or its business, regarding this Agreement.

 

 

 



 10 

 

 

14.6         Notices. Any notice hereunder will be in writing to the address set
forth above (and in the case of Facebook, to the attention of
Legal-Notices@fb.com) and will be deemed given: (i) upon receipt if by personal
delivery; (ii) upon receipt if sent by certified or registered U.S. Mail (return
receipt requested); or (iii) one (1) day after it is sent if by next day
delivery by a major commercial delivery service and electronic mail.

 

14.7         Entire Agreement. This Agreement (including all exhibits, Orders
and SOWs) is the entire agreement of the parties and supersedes all previous or
contemporaneous agreements between the parties relating to its subject matter.
If the terms of any Orders or SOW conflict with the terms of this Agreement, the
terms of the applicable Orders or SOW will prevail as to the pricing, delivery
dates and description of the applicable Products, Services and Deliverables but
will not prevail over, modify or terminate any surviving provision of this
Agreement. This Agreement may only be modified by an amendment signed by the
parties.

 

14.8         Anti-Corruption. Vendor represents and warrants that it has
complied and shall comply with all applicable laws, rules, and regulations and
that it has used and shall use only legitimate and ethical business practices;
and shall refrain from offering, promising, paying, giving, authorizing the
paying or giving of, soliciting, or accepting money or anything of value
(including facilitation of payments), discounts, rebates, gifts, use of
materials, facilities or equipment, entertainment, hospitality, drinks, meals,
transportation, lodging, or promise of future employment, directly or
indirectly, to or from (a) any Government Official to (i) influence any act or
decision of a Government Official in his or her official capacity, (ii) induce a
Government Official to use his or her influence with a government or
instrumentality thereof, or (iii) otherwise secure any improper advantage; or
(b) any person in any manner that would constitute bribery or an illegal
kickback, or would otherwise violate applicable anti-corruption law. “Government
Official” means any official or employee of (1) any national, regional, or local
government in any country, (2) any government-owned or -controlled enterprise;
(3) any public educational, scientific, or research institution; (4) a political
party; (5) any candidate (including the candidate) for public office; (6) a
public international organization; and any person acting on behalf of or any
relatives, family, or household members of any of those listed above.

 

14.9         Trade Compliance. Vendor represents and warrants that neither
Vendor, nor the Services to be performed under this Agreement, are subject to or
prohibited by UN, U.S. or EU economic sanctions or trade restrictions, as well
as any other applicable economic sanctions or trade restrictions.

 

14.10      Independent Contractors. The parties to this Agreement are
independent contractors and not employees, partners, agents or joint ventures
between the parties. Vendor will be solely responsible for all acts, obligations
and payments due with respect to its resources. Vendor, and not Facebook, will
be responsible for the hiring, supervision, discipline and control of its
resources. Neither party will have the power to bind the other or incur
obligations on the other party’s behalf without the other party’s prior written
consent.

 

14.11      Force Majeure. Either party’s performance of any part of this
Agreement will be excused to the extent that it is unable to perform due to
natural disasters, terrorism, riots, war, extraordinary governmental action, or
any other cause which is beyond the control of such party (the “Affected
Party”), and provided that such cause is not attributable to the Affected Party
(a “Force Majeure Event”). Upon the occurrence of a Force Majeure Event, the
Affected Party will promptly notify the other party of the Force Majeure Event,
including an estimate of its expected duration and probable impact on the
performance of the Affected Party’s obligations under this Agreement. In
addition, the Affected Party will (i) exercise commercially reasonable efforts
to mitigate damages to the other party and to overcome the Force Majeure Event
and (ii) continue to perform its obligations under this Agreement to the extent
it is able. If any failure or delay caused by a Force Majeure Event continues
for ***** or longer, the party unaffected by such event will have the right to
terminate this Agreement without cost or liability upon notice to the Affected
Party and to receive a refund of all pre-paid fees for any performance not yet
delivered.

 

14.12      No Subcontractors. Vendor shall not subcontract any of its
obligations under this Agreement without the prior written consent of Facebook.

 

14.13      Audits. Upon ***** advance notice, Vendor will permit Facebook or its
representative to review Vendor’s records, third party audit and examination
reports, systems, facilities, processes, procedures, information regarding
pricing and service levels which relate to Vendor’s performance under the
Agreement. Any such audit will be conducted during normal business hours and in
a manner designed to cause minimal impact on Vendor’s ordinary business
activities.

 

 

 



 11 

 

 

14.14      Import/Export. Vendor shall be responsible for exporting and
importing (including any required permits, licenses and authorizations)
Deliverables, Documentation, Products, Software and Vendor Confidential
Information (“Items”). Vendor will not list Facebook on any import, export or
other customs documentation unless instructed by Facebook, and will be directly
responsible for compliance with all applicable export controls, import controls
and trade sanctions. Vendor shall provide the applicable Export Control
Classification Number (“ECCN”) for all Items classified with an ECCN other than
EAR99. Vendor shall also provide copies of export licenses, if any, obtained for
such Items. The ECCN and/or export license if required, shall be provided upon
delivery of the Items to Facebook or Approved Buyer. In no event shall Vendor
provide Items that originated in or were transshipped through countries subject
to comprehensive U.S. trade sanctions. The costs incurred for exporting and
importing Deliverables, Documentation, Products, Software and Vendor
Confidential Information. Such costs shall be invoiced to Facebook or Approved
Buyer on itemized invoices, without mark-up or uplift and with supporting
documentation to substantiate said costs. Vendor will be solely liable for, and
will defend, indemnify, and hold Facebook harmless against any liability or
damages arising out of Vendor’s breach of this Section 14.14, including any
taxes, duties, interest or penalties. If Facebook returns any Units under this
Agreement, they will be returned ex-works (EXW) (Incoterms 2010), Facebook’s
place of business. Vendor will be the exporter and importer of record for
ensuring that such returns comply with all export and import regulations. Title
and risk of loss for returned Units transfers to Vendor upon delivery to
Vendor’s designated carrier. Vendor agrees that any duties and taxes that may be
recoverable by the Vendor will not be charged or collected from Facebook. Vendor
represents and warrants that Vendor, Vendor personnel and Vendor subcontractors
performing under the terms of this Agreement are not subject to any applicable
UN, U.S. or EU economic sanctions and trade restrictions.

 

14.15      Insurance.

 

14.15.1   Coverage Vendor will maintain, continuously throughout the Term, at
its own expense insurance of the type and in the amounts specified below:

 

14.15.2   Commercial General Liability (including products/completed operations,
advertising, and personal injury liability) with a limit of not less than five
million dollars ($5,000,000.00) per occurrence, five million dollars
($5,000,000.00) per aggregate;

 

14.15.3   Business Automobile Liability with a limit of not less than one
million dollars ($1,000,000.00) per occurrence (injury and property damage
combined);

 

14.15.4   Worker’s Compensation as required by law in all jurisdictions where
Vendor has employees;

 

14.15.5   Employer’s Liability with a limit of not less than one million dollars
($1,000,000.00) per occurrence;

 

14.15.6   Fidelity Bond of not less than five hundred thousand dollars
($500,000.00).

 

14.15.7   Insurance Requirements. The insurance policies for the above must: (a)
be issued by companies with a rating of A-/VII or better in the current Best’s
Insurance Reports published by A.M. Best Company, Inc.; (b) not be able to be
cancelled or have coverage reduced without at least thirty (30) days’ notice
from Vendor to Company; (c) for Commercial General Liability only, name Company
and its Affiliates, and their respective officers, directors, employees,
successors, assigns, licensees, distributors, contractors and agents, as
additional insureds; (d) provide coverage on an occurrence basis; (e) waive any
insurer right of subrogation against Company and their respective officers,
directors, employees, agents, and contractors; and (f) provide primary coverage,
without any right of contribution from any other insurance that Company may
have. Vendor will give Facebook certificates of insurance for the above by the
Effective Date and at each later policy renewal.

 

14.16      Notice of Changes and End of Life. Vendor shall provide ***** advance
written notice to Facebook whenever a component of any Hardware is planned to
end of life by the component vendor or Vendor otherwise becomes aware that such
component may no longer be available. In the event that a component situation
would require a change to the OS image, memory, a controller, a processor, a
hard drive or a motherboard, Vendor will provide a detailed end of life plan to
be agreed with Facebook that may include end of life purchases of components to
maintain the existing configuration for a reasonable length of time. In all
cases, Vendor will have conducted extensive component testing to ensure the
replacement component meets Vendor’s and Facebook’s quality standards. Vendor
will provide a sample of any such new component for testing at Facebook’s
request.

 

14.17      Cumulative Remedies. All remedies in this Agreement are cumulative
and in addition to any other remedies available to a party at law or in equity.
In the event of a claim by Facebook for loss or damages for which Vendor is
responsible, Facebook will be entitled to adjust the amounts claimed against
future or outstanding payments due, or which may become due, to Vendor.

 

14.18      Counterparts. This Agreement, including its Orders and SOWs, may be
executed in counterparts including PDF and other electronic copies, each of
which will be deemed an original and together will constitute the same
instrument.

 

 

 

 

 



 12 

 

 

EXHIBIT A
Facebook Software license terms

 

If Applicable, this Exhibit is an attachment to the Master Purchase Agreement
contains additional terms and conditions related to Vendor’s license of Software
to Facebook. Any capitalized terms not defined herein shall have the meanings
given in the Agreement.

 

1.             Software License.

 

1.1           Grant of License. Vendor hereby grants to Facebook an irrevocable,
non-exclusive, worldwide license to use the Software and Documentation in
accordance with the terms and conditions set forth in this Agreement, Exhibits
and the Order(s) when this Agreement remains in effect. For the purposes of this
Section 1.1, the term “use” means to copy, install, access, execute, operate,
distribute, archive and run the Software for any and all purposes including use
by Facebook’s employees and its Contractors (“Users”). Unless otherwise
specified in an applicable Order, Facebook may make an unlimited number of
copies of the Software, install the Software on an unlimited number of
computers, devices or machines and permit an unlimited number of users to access
and use the Software.

 

1.2           Copying, Testing and Archiving Rights. Facebook may make a
reasonable number of copies of the Software and Documentation as it deems
necessary for testing, training, development, archival, emergency restart,
back-up, achieve, staging, disaster recovery and similar purposes
(“Non-Production”). The pricing and license calculation shall apply only to the
total number of copies in production use. Non-Production use of the Software
shall not be included and shall be provided at no additional charge.

 

1.3           Patent Rights. All licenses are made under all applicable
Intellectual Property Rights of Vendor and include the right to make, have made,
sell, offer to sell and import, in each case as applicable, under any and all
patent rights (including applications, patents and continuations in whole or in
part) of Vendor worldwide, subject to the scope of the license as stated in
Section 1.1 (Grant of License) above.

 

1.4           New Operating Environments and Locations. Vendor acknowledges that
Facebook may want or need to run the Software on multiple, different, remote,
successor or replacement servers, computers and/or operating environments.
Consequently, Facebook shall have the right to move and reinstall the Software
and Vendor shall supply all of the necessary license keys without any additional
charge and Facebook’s right to use the Software shall be deemed to include all
versions of the Software that are capable of supporting various operating
environments or components thereof. Upon Facebook’s request, and at no
additional charge, Vendor shall promptly deliver to Facebook the versions of the
Software together with copies of the Documentation, as may be required for use
in any operating environments supported by the Software.

 

1.5           Successor Software to the Software. If Vendor adds or removes any
feature or functionality in the Software and subsequently offers those features
or functionality in a new version or different Product (“Successor Product(s)”),
then the Software licenses set forth herein shall be deemed to include the
Successor Product however bundled or marketed. There will be no additional
charge for the rights granted under this Section. The foregoing criteria shall
apply whether or not the underlying Product is marketed, sold or licensed using
its existing name or has been renamed in whole or in part. If Facebook elects to
continue receiving Support and Maintenance, Facebook shall pay the same Support
and Maintenance fees charged for the Product for support of the Successor
Product.

 

1.6           Divested Affiliates. In the event Facebook reduces its control in
an Affiliate to less than majority ownership (“Divested Affiliates”), Facebook
may at its discretion with no additional charge allow the Divested Affiliate to
continue to use the Software or utilize the Software for the purpose of
facilitating an orderly transition to its new status for up to one (1) year.

 

1.7           License Restrictions. Facebook shall not: (i) decompile,
disassemble, or otherwise reverse engineer the Software (except to the extent
that applicable law prohibits or restricts reverse engineering restrictions);
(ii) sell, rent, lease or use the Software for time sharing purposes; or (iii)
remove any copyright or proprietary notices contained in the Software.

 

 

 



 13 

 

 

2.             Software Warranty. During the period commencing on Acceptance of
the applicable Software licensed under an Order and extending for one (1) year
thereafter (“Warranty Period”), each version of the Software shall operate in
material conformance with the applicable Documentation, any Acceptance criteria
specified in the applicable Order. Vendor will provide warranty service to
Facebook at no additional charge and will include all services or replacement
Software necessary to enable Vendor to comply with the warranties set forth in
this Agreement. In the event Vendor is not able to cure any breach of any
warranty set forth in this Section within thirty (30) days of written notice
thereof from Facebook, Facebook shall at its option have the right to
(i) terminate this Agreement and all applicable Orders or terminate only the
applicable Order(s) and receive a full refund of all applicable Software and
Services fees or (ii) elect to continue the time Vendor has to cure the defect
and receive a reduction in all Services fees to be agreed upon by both parties
for each month thereafter that the defect remains uncured.

 

3.             Bankruptcy. All rights granted to Facebook under this Agreement
are deemed to be, for purposes of Title 11, Section 365(n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code. As a licensee of such rights, Facebook
may retain and exercise all of its rights and elections under the Bankruptcy
Code. In the event of a commencement of bankruptcy proceedings by or against
Vendor, Facebook shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
that intellectual property, and if not already in the possession of Facebook,
the same shall be promptly delivered to Facebook (i) upon request by Facebook,
unless Vendor elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i), upon the rejection of this
Agreement or any Orders by or on behalf of Vendor upon Facebook’s request.

 

4.             Survival. The following Sections shall survive any expiration or
termination of this Exhibit or the Agreement: 1 (Software License), 2 (Software
Warranty) and 3 (Bankruptcy).

 

 

 

 

 

 

 

 

 

 



 14 

 

 

EXHIBIT B
FACEBOOK SOFTWARE SUPPORT AND MAINTENANCE TERMS

 

This Exhibit is an attachment to the Agreement and contains additional terms and
conditions related to Vendor’s provision of Support and Maintenance to Facebook.
Any capitalized terms not defined herein shall have the meanings given in the
Agreement.

 

Support and Maintenance for the Software consists of the following:

 

1.             Vendor will provide all Upgrades no later than the date on which
they become generally available. “Upgrades” means any and all upgrades, updates,
enhancements, modifications, alterations, improvements, revisions, releases, and
new versions of and to the Software.

 

2.             Vendor will correct all problems that are reported by Facebook or
of which Vendor otherwise becomes aware in accordance with the following:

 

Priority 1: The Software is not working, a significant function of the Software
is not properly working, or a significant number of users are unable to access
or use some functionality.

 

Response and Fix Time: Vendor will respond to and Vendor’s senior engineers will
commence efforts to fix Priority 1 problems no later than ***** after Facebook’s
report of such problem or Vendor’s detection of such problem, whichever is
earlier. Vendor will use best and continuous efforts, twenty-four (24) hours per
day, seven (7) days per week to provide an acceptable work-around for the
Priority 1 problem, and will provide a permanent fix for the Priority 1 problem
no later than thirty (30) days after Facebook’s report of such problem or
Vendor’s detection of such problem, whichever is earlier.

 

Priority 2: Functionality of the Software is impaired or some users are unable
to access or use some functionality.

 

Response and Fix Time: Vendor will respond to and Vendor’s senior engineers will
commence efforts to fix Priority 2 problems no later than ***** after Facebook’s
report of such problem or Vendor’s detection of such problem, whichever is
earlier. Vendor will use reasonable and continuous efforts to fix Priority 2
problems during normal business hours, and if an acceptable work-around is
provided, will provide a permanent fix of the Priority 2 problem no later than
thirty (30) days after Facebook’s report of such problem or Vendor’s detection
of such problem, whichever is earlier.

 

Priority 3: Low impact to users of the Software.

 

Response and Fix Time: Vendor will respond to Priority 3 problems within *****
after Facebook’s report of such problem or Vendor’s detection of such problem,
whichever is earlier, during Facebook’s regular business hours (or on the next
business day, if the problem is reported outside of Facebook’s regular business
hours). Vendor will fix Priority 3 problems no later than thirty (30) days after
Facebook’s report of such problem or Vendor’s detection of such problem,
whichever is earlier, and if an acceptable work-around is provided, will provide
a permanent fix of the Priority 3 problem in the next Upgrade.

 

The priority level of the problems reported by Facebook shall be determined by
Facebook. If Vendor fails to comply with this Section in any given month,
Facebook, at Facebook’s option, will be entitled to (a) promptly receive a
credit or refund of Support fees for the month of such noncompliance or (b)
terminate Support and receive a refund of the prorated portion of any prepaid,
unearned fees for Support.

 

3.             Vendor agrees that Support will, include technical assistance and
remediation for (a) the current release of the Software and (b) the two
immediately preceding releases of the Software. A “Release” shall be designated
by changing the first number in the version number, as in 4.x.y changing to
5.x.y.

 

4.             Vendor will provide Facebook with Upgrades for the Software to
enable the Software to operate on any new release of the underlying operating
system software within one (1) months after the Upgrade is made generally
available.

 

5.             Vendor will, in accordance with industry best practice, maintain
detailed and comprehensive contingency plans against events which could affect
the ability of Vendor to provide Support in accordance with this Exhibit,
including, without limitation, loss of production, loss of systems, loss of
equipment, industrial relations problems with Vendor’s or Vendor’s
subcontractors’ personnel, failures in the supply chain, failure of carriers and
the failure of Vendor’s or its Vendors’ equipment, computer systems or business
systems.

 

6.             Vendor will provide such additional technical assistance and
remediation services to Facebook as Vendor may provide from time to time to its
other customers of any of the Software.

  

 



 15 

 

 

EXHIBIT C
PRICING TERMS

 

This Exhibit is an attachment to the Agreement and governs the pricing of the
Product(s) and Services provided by Vendor to Facebook pursuant to the
Agreement. All capitalized terms not defined herein shall have the meanings
given to them in the Agreement.

 

1.       Term. Quarterly from purchase date.

 

2.       Product(s): The license and pricing specified in this Exhibit for the
Product(s) shall include but not limited to the following hardware products,
modules and/or features:

 

·*****

 

·*****

 

·*****

 

·*****

 

·*****

 

·*****

 

3.       Pricing. Annual ***** pricing included in 2018 Supply Commitment
Agreement, Contract #XW1140385, dated Nov 8, 2017; Additional product pricing
provided via quarterly quote upon request.

 

4.       Support and Maintenance. Vendor shall provide Facebook with Support and
Maintenance Services as specified in Exhibit B at no additional cost.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

EXHIBIT D
APPROVED BUYERS

 

*****

*****

*****

*****

*****

*****

*****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 

EXHIBIT E
QUALITY CONTROL PLAN

 

Quality Control Plan Document Facebook Confidential [image_001.jpg]

 

Quality Control Plan for

Optical Transceivers at

Facebook, Inc.

 

 

CHANGE CONTROL RECORD

 

REV DATE ACTION* REASON A ***** NEW NEW RELEASE                                
* NEW, ADD, DELETE, CHANGE AND REISSUE

 

 

 

 

 

 

***** (see Rev. History) Page 1 of 12 Printed copies are uncontrolled documents.

 

 

 

 

 

 

 

 

 

 

 

 



 18 

 



 



Quality Control Plan Document Facebook Confidential [image_001.jpg]

 

 

 

 

 

 

THIS PAPER IS INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

***** (see Rev. History) Page 2 of 12 Printed copies are uncontrolled documents.

 

 

 

 

 

 



 19 

 

 



Quality Control Plan Document Facebook Confidential [image_001.jpg]

 

 

 

PREPARED BY:

 

NAME, TITLE, CONTACT DATE

*****

Supplier Quality Engineer-Optics and Networking



Facebook, Inc.

Tel: *****

Email: *****

*****

 

ISSUED BY:

 

NAME, TITLE, CONTACT DATE

*****

Supplier Quality Engineer-Optics and Networking

Facebook, Inc.

Tel: *****

Email: *****

*****

 

APPROVED BY:

 

NAME, TITLE, CONTACT DATE

*****

Manager, Supplier Manufacturing Quality Engineering

Facebook, Inc.

Email: *****

 

 

 

 

***** (see Rev. History) Page 3 of 12 Printed copies are uncontrolled documents.

 

 

 





 20 

 

 

 

Quality Control Plan Document Facebook Confidential [image_001.jpg]



 

Table of Contents

 



      1 Scope 5       1.1 Purpose 5       1.2 Applicability 5       2 References
5       3 Definitions and Acronyms 6       4 Roles and Responsibilities 7      
5 New Product Introduction 7       5.1 Design Considerations 7       5.2 Product
Cycle Process Control 7       6 Quality and Reliability Requirements 8       7
Manufacturing assembly process and Test Coverage 9       8 Production Quality
Control Process 9       9 Traceability 10       10 Service Requirements for
Failure Analysis, RMA process and TAT 11       10.1 Corrective Action
Requirement 11       10.2 FA and Critical Issue Containment 11       10.3
ORT-On-going Reliability 12       11 TAT Requirements for FA and RMA 12



 

 

 

 

 

 

 

***** (see Rev. History) Page4 of 12 Printed copies are uncontrolled documents.

 

 

 



 21 

 

 



Quality Control Plan Document Facebook Confidential [image_001.jpg]



 

 



1 Scope

 

1.1 Purpose

The purpose of this quality control plan for optical transceiver is to define
the generic requirements from any suppliers to support Facebook’s demand for
existing and upcoming Facebook’s data center applications. The supplier should
meet the requirements of the document. Otherwise the written document will be
needed from Facebook’s source engineering team (SM, SQE and HW team).

 

1.2 Applicability

This document is applicable to Facebook’s programs involving fiber optic
transceivers and fiber optic

assemblies for data center hardware, and equipment.

 

2 References

The following references are listed here for tracking purpose.

 

Reference List Item Document Title Rev. 1 ***** ***** ***** 2 ***** ***** *****
3 ***** ***** ***** 4 ***** ***** ***** 5 ***** ***** ***** 6 ***** ***** *****
7 ***** ***** ***** 8 ***** ***** ***** 9 ***** ***** ***** 10 ***** ***** *****
11 ***** ***** ***** 12 ***** ***** ***** 13 ***** ***** ***** 14 ***** *****
***** 15 ***** ***** ***** 16 ***** ***** ***** 17 ***** ***** ***** 18 *****
***** ***** 19 ***** ***** ***** 20 ***** ***** ***** 21 ***** ***** ***** 22
***** ***** ***** 23 ***** ***** *****

 

 

***** (see Rev. History) Page 5 of 12 Printed copies are uncontrolled documents.

 

 

 

 



 22 

 

 

 

Quality Control Plan Document Facebook Confidential [image_001.jpg]



 

3 Definitions and Acronyms

The terms and definitions are widely used in the optical industry. However, the
follow acronyms and definitions are listed as reference

 



AQL: Acceptable quality level     CAPA: Corrective Action & Preventive Action  
  CLCA: Closed Loop Corrective Action     CPK: Critical Process Capability    
DPPM: Defective Parts Per Million     ER: Extinction Ratio     FA: Failure
Analysis     FC-IP: Fiber Channel-Physical Interface     FEC: Forward Error
Correction     FIT: Failure in Time     *****: Generic Reliability Assurance
Requirements for Optoelectronic Devices     HMB: Human Body Model     MSA:
Multisource Agreement     OMA: Optical Modulation Amplitude     OQA: Outgoing
Quality Assurance     ORL: Optical Return Loss Tolerance     ORT: Ongoing
Reliability Test     PCN: Product Change Notice     PMD: Physical Media
dependent     PQP: Product Quality Plan     QC: Quality Control     RCA: Root
Cause Analysis     RMA: Return Material Authority     SQE: Source Quality
Engineer     SM: Source Manager     SPC: Statistical Process Control



 

***** (see Rev. History) Page 6 of 12 Printed copies are uncontrolled documents.

 

 

 



 23 

 

 

 

Quality Control Plan Document Facebook Confidential [image_001.jpg]



 



SCAR:

Supplier Corrective Action Request

 

SFF:

Small form Factor (Optical Transceiver)

 

SFP:

Small Form Factor Pluggable (Optical Transceiver)

 

SLA:

Service Level Agreement

 

SMSR:

Side-Mode Suppression Ratio

 

SPQL:

Ship Product Quality Level

 

TDP: Transmitter and Dispersion Penalty



 

4 Roles and Responsibilities

The role and responsibilities are defined in this section.

 

A.This document is originated and maintained by Facebook’s SQE.

 

B.The supplier has full ownership for the quality and reliability on the optical
transceivers purchased and shipped to Facebook. All optical transceivers should
meet the requirements described in this document. This document is additional to
SLA, which is maintained by Facebook’s SM.

 

C.The supplier should not ship any known defective optical transceivers to
Facebook.

 

5 New Product Introduction

Product design should be planned, controlled, documented and updated per
supplier’s product development process. The supplier should notify Facebook on
the engineering changes and its corresponding qualification plan before
delivering products to Facebook. The critical failure mode, especially the early
systemic failure mode should be notified to Facebook as soon as it is
identified.

 

5.1 Design Considerations

Product functional and performance requirements including applicable statutory
and regulatory requirements are identified, documented, and reviewed between
supplier and Facebook’s SM.

 

5.2 Product Cycle Process Control

The supplier should document design output in data that can be verified against
design input requirements. Design output documents should be reviewed before
release to Facebook. The following generic guidance should be applied,
especially when Facebook initializes the new product requirements:

 

·Meets the design input requirements, possibly can be defined on SLA, maintained
by Facebook’s SM.

 

·Contains or references acceptance criteria.

 

·Provides appropriate information for purchasing, production, and service
provisions to Facebook.

 

·Identifies those characteristics of the design that are crucial to the safe and
proper functioning of the product. This should be notified to Facebook in the
early stage to avoid any delay on the employment of the new products at
Facebook’s data center application.

 

***** (see Rev. History) Page 7 of 12 Printed copies are uncontrolled documents.

 

 

 

 



 24 

 

 

 

Quality Control Plan Document Facebook Confidential [image_001.jpg]



 

·The product change notice (PCN) will be notified and approved by Facebook if
there is key components or process changes due to the field quality event or
production yield. The ECO Release Procedure will be enforced per supplier’s
product cycle process.

 

6 Quality and Reliability Requirements

The optical transceivers should meet the quality and reliability requirements
based on this document and the SLA, including the following, especially during
the qualification process (compliance to *****):

 

1.Supplier’s PQP (Product Quality Plan) should be reviewed and approved by
Facebook.

2.Fab, Assembly, Package Process (including key component control process from
third party) Control and Certification

3.Quality and Operating Reliability through validated and agreed Test Process.

4.Quality Issue Resolution, Failure Analysis and Application Support, and
Response Times

5.Failure Analysis Turn Around Time (TAT) Requirements

6.DPPM and FIT rate data (overall FIT/DPPM data for all shipments break down
into failing in 1st year, 2nd year and third year) should be shared with
Facebook. Early failure mode should also be communicated with Facebook.

 

Quality and Reliability Test Requirements Test Item Document Test Condition
Sample Size Mechanical Shock ***** ***** ***** NonOperational
Vibration ***** ***** ***** NonOperational Temp. Cycling ***** ***** *****
Operational Vibration Test ***** ***** ***** Operational Shock ***** ***** *****
Optical Connector Durability ***** ***** ***** Electrical Connector Durability
***** ***** ***** High Temperature Operating Life ***** ***** ***** High Temp
Storage ***** ***** ***** NonOperational Damp Heat ***** ***** *****
Flammability ***** ***** ***** ESD (for any pin) ***** ***** ***** ESD Air
Discharge, Direct contact ***** ***** ***** Laser Safety   ***** *****

 

For the long term reliability side, Facebook wants to have the following items
to be validate in order to provide Facebook the early failure mode.

 

 

 

***** (see Rev. History) Page 8 of 12 Printed copies are uncontrolled documents.

 

 

 



 25 

 

 



Quality Control Plan Document Facebook Confidential [image_001.jpg]

  



 

Early Failure Mode Indemnification Test Requirements Test Item Test Condition
Value ***** *****

*****

 

 

***** *****

*****

 

 

***** *****

*****

 

 

***** *****

*****

 

 

     





 

Facebook also the following requirements for all optical transceivers from
suppliers. These marginal requirements will assure the best performance of
optical transceivers used in our data center equipment. The Guard band of
suppliers’ test capability should be address upon the agreement on the product
specs.

Special Requirements on these Parameters Parameter Limits (compared with Agreed
Spec) Units ***** ***** ***** ***** ***** ***** ***** ***** *****

 

7 Manufacturing assembly process and Test Coverage

The manufacturing (including testing process) process should be following same
process that produces qualified units. Manufacturing process should be identical
even if the manufacturing location changes. Test coverage should be developed
during the qualification process. Any variation in the manufacturing and testing
process should be communicated to Facebook and get Facebook’s official approval.
Typically:

 

a.The acceptable test coverage level needs to support the required overall
DPPM/FIT Rate and to guarantee the performance of the products.

b.All parameters listed in the agreed specification should tested according the
supplier’s test procedure (upon agreed by Facebook.) Removing any critical test
from production test process for any reason needs Facebook approval.

 

8 Production Quality Control Process

Supplier’s PQP (Product Quality Plan) should be reviewed and approved by
Facebook. The product change notice (PCN) will be notified and approved by
Facebook if there is key components or process changes due to the field quality
event or production yield issue. The ECO Release Procedure will be enforced per
supplier’s product cycle process. Supplier needs to address potential impact to
Facebook purchased products if there any quality event, including those failures
are not reported from Facebook.

 

 

 

***** (see Rev. History) Page 9 of 12 Printed copies are uncontrolled documents.

 

 

 

 



 26 

 

 



Quality Control Plan Document Facebook Confidential [image_001.jpg]

 

 

Production Quality Control Process Focusus Requirements Note ***** *****

 

 

 

***** *****

 

 

 

***** *****

 

 

 

***** *****

 

 

 

***** *****

*****

 

 

 

 

 

***** *****

*****

 

 

 

*****

*****

 

 

 

 



 



 

9 Traceability

The supplier needs to make the traceability for the any product shipped to
Facebook and its key component level. This will help Facebook prevent quality
event at Facebook’s data center. Supplier should provide Facebook with the
traceability data within ***** upon request from Facebook’s SQE.

 

 

Traceability for Optical Transceivers Focusus Requirements Note ***** *****

 

 

 

***** *****

 

 

 

***** *****

 

 

 



 

 

 

 

***** (see Rev. History) Page 10 of 12 Printed copies are uncontrolled
documents.

 

 

 

 



 27 

 

 



Quality Control Plan Document Facebook Confidential [image_001.jpg]

 



10 Service Requirements for Failure Analysis, RMA process and TAT 10.1
Corrective Action Requirement

· Facebook reserves the right to issue a Supplier Corrective Action Request
(SCAR) to the Supplier for any discovered non-conformity or failure.

 

· The Supplier shall have responsibility to determine root cause and corrective
actions as deemed necessary to fix any cited non-conformities in the SCAR. These
actions are to be reported to Facebook no later than ***** from receipt of the
SCAR.

 

· A systematic methodology such as 8D shall be used to identify the root cause
and appropriate effective preventive & corrective action. The results of this
methodology shall be documented in the SCAR report.

 

· Facebook shall review the corrective actions implemented by the Supplier and
approve or disapprove of their effectiveness within ***** after receiving
complete 8D.

 

· Facebook reserves the right to request a site assessment to verify that the
Supplier has implemented specific corrective actions and/or to validate the
effectiveness of corrective actions implemented.

 

· Incoming product quality, error free documentation and proper packaging are
the primary concerns. Facebook will communicate problems and return product
fails to Supplier for failure analysis and corrective action.

 

· Facebook may also request appropriate data from the Supplier to help resolve
quality issues.

 

· Supplier should make every effort to meet the ***** requirement. In some cases
this requirement may be exceeded depending on the nature and complexity of the
problem.

 

· 8D methodology is required for failure modes that appear to be systematic

 

10.2 FA and Critical Issue Containment

· For critical issues that affect Supplier’s products used by Facebook, and
discovered by Supplier, Supplier agrees to notify Facebook within ***** of the
critical issue, scope & impact, Supplier’s containment plan and mitigation
strategy. Supplier will issue an 8D report to document root cause of the
critical issue.

 

The final failure analysis (FA) report shall contain the following items as a
minimum:

 

·    Device information (Part name, number, date/lot code, quantity of failures,
Facebook F/A tracking number , disposition of fail units etc.)

 

·    Detail description of problem

 

·    Test conditions, results and data

 

·    Root cause

 

·    Containment, corrective actions and verification of the implementation

 

 

***** (see Rev. History) Page 11 of 12 Printed copies are uncontrolled
documents.

 

 

 

 



 28 

 

 



Quality Control Plan Document Facebook Confidential [image_001.jpg]

 

·    In general, it should follow the 8D format or guidelines defined in *****
or equivalent process

 

·    FA report should follow guidelines in ***** or equivalent process

 

10.3 ORT-On-going Reliability

·    Supplier should have an ORT (on-going (monthly/quarterly) reliability)
monitoring program for products of the same type-class or process as those used
by Facebook.

 

1.       Sample sizes and testing hours should be statistically significant and
agreed by Facebook.

2.       Supplier agrees to provide monthly summary reports of ORT programs to
Facebook.

 

11 TAT Requirements for FA and RMA

The replacement unit should be sent back to Facebook within ***** after RMA
ticket is issued. This requirement will keep Facebook data center with good unit
and it has nothing to do with TAT for FA activities.

 

TAT (turn-around-time) is a key factor to measure the service quality of the
supplier. The ***** standard is applied in this document. “Days” are cumulative
working days. Supplier should make every effort to achieve the following cycle
times. In some cases, the target for completed failure analysis may be exceeded
when the problem is so complex that a detailed manufacturing investigation, such
as a DOE is required. However, for critical situations such as line down, the
initial response and preliminary FA should be delivered according to the above
cycle time under all conditions. The following table will be used for generic
guide line for TAT requirements.

 

Service TAT Rquirements Case Priority Level Deliverables Value P1 Case- Critical
Receipt of failed units at supplier factory ***** P1 case: Data center down,
gating new product launch, potential field reliability impact Initial Response
with verification completion and communication ***** Preliminary FA
Report/Communications ***** FA report with corrective and preventive action plan
time line- 8D report ***** CLCA or CAPA if needed (Supplier correction action
plan and possible ECO/ECN) ***** Total Min ***** Note Daily update is needed for
the DOE, FA and swaping test process if the case can not be closed with *****  
      P2 Case - Normal FA Receipt of failed units at supplier factory *****
Standard Process Initial Response with verification completion and communication
***** Preliminary FA Report/Communications ***** FA report with corrective and
preventive action plan time line- 8D report ***** CLCA or CAPA if needed
(Supplier correction action plan and possible ECO/ECN) ***** Total Min *****
Note Update every two days is needed for the DOE, FA and swaping test process if
the case can not be closed with *****         P3 Case - Normal RMA Receipt of
failed units at supplier factory ***** Standard Process Initial Response with
verification completion and communication ***** Preliminary repair
Report/Communications ***** FA/repair report with corrective and preventive
action plan time line- 8D report ***** CLCA or CAPA if needed (Supplier
correction action plan and possible ECO/ECN) ***** Total Min ***** Note Update
every two weeks is needed for the DOE, FA and swaping test process if the case
can not be closed with *****  

 

 

***** (see Rev. History) Page 12 of 12 Printed copies are uncontrolled
documents.

 

 

 



 29 

 

